                   Case 2:20-cv-00107-BJR Document 13 Filed 03/27/20 Page 1 of 2




 1                                             THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     FOUR JAYS MUSIC COMPANY and
 9                                               No. 2:20-cv-00107-BJR
     JULIA RIVA,
10                                               NOTICE OF APPEARANCE OF
                            Plaintiffs,
                                                 HOLLY M. SIMPKINS
11
              v.
12
     AMAZON.COM, INC., AMAZON
13   DIGITAL SERVICES LLC,
     VALLEYARM DIGITAL LIMITED,
14   LENANDES LTD, GIACOMO VERANI,
     and LIMITLESS INT. RECORDINGS,
15
                            Defendants.
16

17

18
19

20

21

22

23

24
25

26

      NOTICE OF APPEARANCE OF HOLLY M.                                   Perkins Coie LLP
      SIMPKINS (No. 2:20-cv-00107-BJR) – 1                       1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     147614506.1                                                      Fax: 206.359.9000
                   Case 2:20-cv-00107-BJR Document 13 Filed 03/27/20 Page 2 of 2




 1            TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that Holly M. Simpkins of Perkins Coie LLP hereby appears
 3   as counsel of record for Defendants Amazon.com, Inc. and Amazon Digital Services LLC.
 4            Copies of all pleadings, papers, correspondence, and electronic filing notices should be
 5   directed to:
 6            Holly M. Simpkins
              Perkins Coie LLP
 7            1201 Third Avenue, Suite 4900
              Seattle, WA 98101-3099
 8            Telephone: 206.359.8000
              Facsimile: 206.359.9000
 9            HSimpkins@perkinscoie.com
10

11
     DATED: March 27, 2020                             By: s/ Holly M. Simpkins
12
                                                       Holly M. Simpkins #33297
13                                                     Eric J. Weiss #44807
                                                       David T. Martin #50160
14                                                     Perkins Coie LLP
                                                       1201 Third Avenue, Suite 4900
15                                                     Seattle, WA 98101-3099
                                                       Telephone: 206.359.8000
16                                                     Facsimile: 206.359.9000
                                                       Email: HSimpkins@perkinscoie.com
17                                                              EWeiss@perkinscoie.com
                                                                DMartin@perkinscoie.com
18
19

20

21

22

23

24
25

26

      NOTICE OF APPEARANCE OF HOLLY M.                                          Perkins Coie LLP
      SIMPKINS (No. 2:20-cv-00107-BJR) – 2                                1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     147614506.1                                                               Fax: 206.359.9000
